Filed 2/1/16 S.P. v. M.B. CA2/1
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION ONE


S.P.,                                                                B260129, B261766, B264977

         Respondent,                                                 (Los Angeles County
                                                                     Super. Ct. No. PF005005)
         v.

M.B.,

         Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County. Lloyd
C. Loomis, Judge. Affirmed (No. B260129).
         APPEAL from an order of the Superior Court of Los Angeles County. Ann I.
Jones, Judge; Patricia Ito, Temporary Judge (pursuant to Cal. Const., art. VI, § 21).
Affirmed (No. B261766).
         APPEAL from an order of the Superior Court of Los Angeles County. Patricia
Ito, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.) Affirmed (No. B264977).
         M.B., in pro. per., for Appellant.
         No appearance for Respondent.
                       ____________________________________________
          M.B. (Father) appeals from the judgment in this paternity action (No. B260129);
denial of his postjudgment motion for an order modifying custody and for sanctions
against S.P. (Mother) (No. B261766); and a later postjudgment motion for an order
modifying custody, visitation, child support, and for sanctions (No. B264977).1 Because
M.B. did not provide an adequate record, cite to the record he provided, provide a fair
summary of all the facts, or set forth any argument addressing the order from which he
appealed in No. B264977, he failed to establish any error or overcome the presumption
that the judgment and orders are correct and supported by the evidence. Accordingly, we
affirm.
                                       BACKGROUND
          Because Father failed to provide a complete record, failed to fairly summarize all
of the facts in the light most favorable to the judgment, and failed to cite to the record,
which consists of incomplete clerk’s transcripts, we draw our statement of facts from the
trial court’s December 2, 2014 judgment (Judgment) and an examination of the contents
of the clerk’s transcripts in the three above-captioned appeals.
1.        The parties’ relationship and events preceding the trial and Judgment
          Upon birth of minor L. (Daughter) in 2010, Father and Mother executed a
voluntary declaration of paternity. About four months later, Mother filed a paternity
action, requesting physical and legal custody of Daughter, with Father having appropriate
visitation. Father responded by seeking physical and legal custody of daughter. Father
appears to have represented himself throughout the proceedings.
          A September 15, 2010 court order that does not appear to be in the appellate
record granted Father visitation Tuesdays and Thursdays from 6:30 a.m. to 1:00 p.m. and
Friday from 3:00 p.m. to Saturday at 3:00 p.m. The court set the matter for “trial” on
November 23, 2010, and ordered the parties to cooperate and to participate in a “Solution
Focused Evaluation.”


          1
        On December 18, 2015, we consolidated the three appeals for oral argument and
decision.


                                               2
       Dr. Jimenez, who was chosen by Father to perform the court-ordered evaluation,2
testified at the November 23, 2010 hearing. He recommended retaining the current
custody and visitation schedule. The Judgment recites that Jimenez “noted that [Father]
had some personal psychological issues and recommended that [Father] have at least 10
sessions with a psychotherapist to address these issues. Dr. Jimenez testified at length as
to why these actions were necessary including an observation that [Father] was
personally too enmeshed with the child.” The court accepted Jimenez’s
recommendations, leaving the visitation schedule unchanged and ordering Father to
“participate in at least 10 psychotherapy sessions,” based upon Jimenez’s conclusion that
Father had “unresolved psychiatric issues.” The court found that Father “is not now
equipped to establish a long-term parenting plan although it is sufficient for now.” The
court awarded physical custody to Mother and left the issue of legal custody to be
determined at a future date. It advised Father that any requests he might make for
modification of the custody and visitation orders “will be denied until such a time as
[Father] has addressed the recommendations of the Evaluator.” The court’s written order
reflecting these findings and rulings was filed on December 7, 2010. A copy of the order
is in the clerk’s transcript for No. B261766, but the record does not include a reporter’s
transcript for the November 23, 2010 hearing or any other proceeding.
       The appellate record reflects that between December 7, 2010 and the trial, which
was conducted March 10 through 12, 2014, Father filed numerous motions and at least
one petition for a writ of mandate filed in the trial court seeking child support, attorney
fees, and modifications of the custody and visitation orders. Although the appellate
record contains no rulings on any of these motions or the petition, the Judgment recites
that as of August 30, 2013, the custody and visitation order of December 7, 2010,
remained in effect.




       2 The   evaluation is not in the record.


                                                  3
2.     The trial and Judgment
       The Judgment reflects that both Mother and Father testified at trial, and the court
considered the prior testimony of Dr. Jimenez. Counsel appointed to represent Daughter
also participated in the trial. The Judgment reflects that the court found Father had not
attended “even one psychotherapist session. The records that [Father] presented to
support his position that he attended 10 psychotherapist sessions did not support his
position. [Father] has failed to comply with the court’s order” of December 7, 2010.
The court further found that Father “is unable to co-parent at this time,” and that “based
upon the record in this case [it] is in the best interest of the child to continue with the
current visitation schedule.” The court noted Father “is too e[n]meshed with the child.
[His] attempts to monopolize as much time as possible for his visitation is not in the best
interest of the child. If and when [Father] complies with the prior orders of the court, the
court may consider possible modification of visitation.”
       Accordingly, the court awarded Mother legal and physical custody of Daughter
and awarded Father visitation on the same schedule established in the December 7, 2010
order. The issue of a holiday schedule was reserved, and the court made other orders
including requiring Mother to share information with Father and attend a parenting class.
The court also ordered Father to pay child support of $252 per month beginning on
June 1, 2013. Mother waived payment of $7,029 Father owed for child support arrears,
and the court ordered Father to pay the remaining arrears of $2,178 at the rate of $100 per
month beginning on August 1, 2014.
       Father timely filed a notice of appeal from the December 2, 2014 Judgment (No.
B260129).
3.     Events subsequent to the Judgment leading to second appeal
       In the interval between the March 2014 trial and the filing of the Judgment
December 2, 2014, Father filed numerous motions seeking child support, attorney fees,
sanctions, and modifications of the custody and visitation orders. In addition, in October
of 2014, he filed a Code of Civil Procedure section 170.6 peremptory challenge against



                                               4
the trial judge, Judge Loomis. The appellate record does not reflect the rulings on any of
these matters.
       Meanwhile, Mother sought an order modifying the prior visitation order by
requiring supervised visitation, based upon Father’s “angry outbursts directed at minor
child’s teacher, the blatant display by [Father] of his inability to control his anger and
dangerous impulse issues.” On September 25, 2014, the court temporarily terminated
Father’s visitation with Daughter pending a hearing on Mother’s motion. The next day,
Mother obtained a temporary restraining order against Father, with Daughter as an
additional protected person. Father opposed issuance of the permanent restraining order
as being based upon “a lie.” The court subsequently continued the hearing on the
restraining order and modified the ban on visitation to permit Father up to six hours per
week of supervised visitation and a 15-minute telephone call with Daughter every
evening, which Mother was permitted to record. The appellate record does not reflect
whether a permanent restraining order was ultimately issued, although a January 20, 2015
declaration filed by Father states that it was not.
       Mother also sought an order modifying the prior visitation order to eliminate the
telephone calls based upon conduct and statements by Father to Daughter during those
calls. The appellate record does not reflect the ruling upon Mother’s motion.
       On December 1, 2014, Father filed a motion seeking a change in custody and for
sanctions that was set for hearing on January 21, 2015. This appears to be the order from
which Father appealed in No. B261766.3 The motion complained about the conduct of
the attorneys representing Mother and Daughter, Mother’s “conscious campaign of
parental alienation,” Father’s lack of contact with Daughter and inability to participate in
numerous specified activities with Daughter, and the effect on Father’s “image in the
community.” It requested “an order requiring make-up parenting time,” requiring that


       3 The notice of appeal in No. B261766 specifies the appeal is from the “judgment”
entered on January 21, 2015. None of Father’s numerous other motions in the record
reflects a hearing date of January 21, 2015.


                                               5
Daughter be reenrolled in her former daycare, requiring that Mother to pay for weekly
visits to a specified hairdresser, and restricting Mother’s “visitation until she can
participate in a parental alienation program designed by a professional, complete a
parental education program, 52 sessions of individual psychotherapy sessions and/or
imposing a fine and/or jail sentence.”
          In a declaration filed the day before the hearing on the motion, for which the
record contains no proof of service, Father stated Mother’s prior abuse claim was false
and that she had attempted, unsuccessfully, to file a false child abuse claim with the
police. Father asserted that Mother had said inappropriate things to Daughter about
Father, behaved inappropriately around Daughter, allowed Daughter to watch too much
television, allowed negligent supervision of Daughter, failed to share medical or day care
information with Father, and failed to take Daughter to a dentist. Father also asserted that
children and teachers at Daughter’s new day care were mean. He stated he had
completed 15 psychotherapy sessions and had no unresolved psychiatric issues. He
attached exhibits that he asserted would support this claim. Father requested that the
court dismiss Daughter’s attorney and impose sanctions on Mother.
          Father testified at the hearing on January 21, 2015. The appellate record does not
include a reporter’s transcript of that hearing. The trial court ruled, in pertinent part, as
follows: “The Court categorically denies the allegations made by [Father] against
counsel for [Mother], minor’s counsel and the judicial officers who have conducted the
trial and hearings on this case. [¶] All Requests for Orders[4] filed by [Father] which are
heard today are DENIED. This case is in post-judgment stage, and the Court finds no
significant change of circumstance that would justify granting any of [Father’s] requests
for order. [¶] The Court orders that [Mother] shall pick-up the child on Saturdays at the
Devonshire Police Station lobby. The non-custodial parent is not allowed any telephone
calls.”


          4
        Nothing in the record reveals what, if any, other requests for orders the court
ruled upon.

                                                6
       Father timely filed a notice of appeal from the January 21, 2015 order
(No. B261766).
       We note that Father filed numerous other motions during December 2014,
including a motion for reconsideration of an unspecified order (set for hearing December
16, 2014), a motion for a new trial, an ex parte request for order enforcing “12/2/14
Order” (specifying the filing date as the hearing date), a motion for simplified
modification of the child support order (set for hearing December 29, 2014), two
applications for an order vacating a stay of execution and issuing a writ (which actually
sought a stay of execution), and a motion to set aside the judgment (set for hearing on
February 10, 2015). Father also filed his second Code of Civil Procedure section 170.6
peremptory challenge, this time against Commissioner Ito, then two applications to
revoke his stipulation to Ito hearing the case. As far as the appellate record reveals, none
of these was heard on January 21, 2015, and the rulings on the aforementioned motions
and applications are not in the appellate record.
4.     Events subsequent to the January 21, 2015 order
       On January 22, 2015, Father filed another application to withdraw his stipulation
to Commissioner Ito. Father’s declaration in support of the application essentially argued
that Ito abused her discretion by ruling against him, not accepting his evidentiary
showings, and considering a request by counsel for Daughter to deem Father a vexatious
litigant, which Father speculated Ito would grant. Father further argued that Ito was
biased against him based upon his courtroom behavior and because he was not an
attorney. Father cited California Rules of Court, rule 2.816(e) as authority for his
application.
       On February 9, 2015, Judge Jones denied Father’s application to withdraw his
stipulation. She explained, “[Father’s] reliance on Cal. R. Ct. 2.816(e) is misplaced. As
expressly provided in Subsection (a) of that Rule, it applies only when the court has
appointed or assigned an attorney to serve as a temporary judge of that court.
Commissioner Ito is a Commissioner of the Superior Court, not an attorney assigned to



                                             7
serve as a temporary judge. [¶] Moreover, even if this Rule were to apply, there is
nothing in the instant Application or ‘motion’ that supports what is, essentially, a motion
for reconsideration. There are no new facts or law cited by [Father] in this brief. Rather,
he speculates as to the outcome of future proceedings and reargues older rulings.”
       On February 17, 2015, Father filed a notice of appeal of the February 9, 2015
order. On April 28, 2015, this court dismissed that appeal, and remittitur issued on
July 27, 2015.
       On February 11, 2015, David Rickett, who had represented Daughter in these
proceedings, withdrew. Apparently, the court later appointed William Spiller to represent
Daughter. On April 28, 2015, Father filed an objection to minor’s counsel, seeking to
remove Spiller on the ground Spiller was not effectively representing Daughter because
he had aligned himself with Mother, would not meet with Father and Daughter
simultaneously, did not promptly return Father’s phone calls, and was rude to Father.
The objection indicated a June 10, 2015 hearing date.
       A minute order for June 10, 2015 does not refer to Father’s attempt to remove
Daughter’s attorney, but reflects a ruling on a request by Father for an order to modify
custody, visitation, and child support, and for sanctions. That request is not in the
appellate record. The minute order reflects that “[m]oving and responding pleadings
filed in connection with today’s hearing are received into evidence by reference to the
court file, subject to cross-examination, as best described in the notes of the court
reporter. [¶] [Father] is sworn and he testifies.” The court denied the request, explaining
it found “no significant change of circumstance to warrant any modification of
visitation.” With respect to child support, the court ordered Mother to pay Father “$7.00
per month.”
       Father immediately appealed the court’s June 10, 2015 order (No. B264977).




                                              8
                                       DISCUSSION
1.     Principles regarding appellate review
       “‘A judgment or order of the lower court is presumed correct. All intendments
and presumptions are indulged to support it on matters as to which the record is silent,
and error must be affirmatively shown.’” (Denham v. Superior Court (1970) 2 Cal.3d
557, 564.) An appellant must provide an adequate record, affirmatively demonstrate
reversible error, and support his or her argument by citation to the record and supporting
legal authority. (Ballard v. Uribe (1986) 41 Cal.3d 564, 574; Nwosa v. Uba (2004) 122
Cal.App.4th 1229, 1246 (Nwosa); Lewis v. City of Benicia (2014) 224 Cal.App.4th 1519,
1539.) Failure to provide an adequate record on an issue requires that the issue be
resolved against the appellant. (Maria P. v. Riles (1987) 43 Cal.3d 1281, 1295–1296.)
Failure to support a contention with reasoned argument and citation of authority results in
forfeiture of the contention. (Lewis, supra, 224 Cal.App.4th at p. 1539.)
       “Where no reporter’s transcript has been provided and no error is apparent on the
face of the existing appellate record, the judgment must be conclusively presumed correct
as to all evidentiary matters. To put it another way, it is presumed that the unreported
trial testimony would demonstrate the absence of error. [Citation.] The effect of this rule
is that an appellant who attacks a judgment but supplies no reporter’s transcript will be
precluded from raising an argument as to the sufficiency of the evidence.” (Estate of
Fain (1999) 75 Cal.App.4th 973, 992.) Similarly, a claim the trial court abused its
discretion is forfeited by failing to provide a record that explains the trial court’s
reasoning. (Wagner v. Wagner (2008) 162 Cal.App.4th 249, 259.)
       “In every appeal, ‘the appellant has the duty to fairly summarize all of the facts in
the light most favorable to the judgment,’” not just those favorable to the appellant. (In
re S.C. (2006) 138 Cal.App.4th 396, 402.) Failure to do so constitutes a failure to
demonstrate error or a forfeiture of alleged error, and we may presume that the record
contains evidence to sustain every finding of fact by the trial court. (Contra Costa




                                               9
County v. Pinole Point Properties, LLC (2015) 235 Cal.App.4th 914, 934–935; Rayii v.
Gatica (2013) 218 Cal.App.4th 1402, 1408.)
       These rules apply to both self-represented and represented parties. (Nwosa, supra,
122 Cal.App.4th at p. 1247.)
2.     Father’s failure to provide an adequate record and meet his other obligations
upon appeal precludes consideration of the merits of his claims in any of the above-
captioned appeals.
       In No. B260129, Father appeals from the Judgment. In his brief filed in No.
B260129 he argues, in essence, that the evidence was insufficient to support the
Judgment; Judge Loomis did not credit Father’s evidence; Judge Loomis was biased
against Father based on gender, race, and because Father represented himself and “would
not allow [Judges] Byrd and Loomis to disrespect [him] as a man as they allow the
Mother to lie in open court”; and the trial court abused its discretion by not awarding
Father attorney fees and acted in excess of its jurisdiction.
       In No. B261766, Father appeals the denial of his postjudgment motion for an order
modifying custody and for sanctions. In his brief in No. B261766 he argues, in essence,
that the order was not supported by sufficient evidence and was an abuse of discretion;
the court did not credit Father’s evidence and accepted Mother’s testimony, which Father
argues was false; Commissioner Ito was biased against Father because Father represented
himself and due to his previous “verbal digression before prior Judges” in the case; Ito
did not punish Mother for “filing two false abuse reports among other things”; Judge
Loomis is making rulings through Ito; Ito discriminates in favor of attorneys by allowing
them to roam freely in her courtroom and to make noise; Ito is rude to Father and
Father’s mother; and “the trial court’s minute order set forth no findings of fact and seem
to indicate that it did not even base its ruling on facts or evidence of the various conduct.”
Father also seemingly complains that his application to withdraw his stipulation to
Commissioner Ito was not heard by a presiding judge, as required by California Rules of




                                             10
Court, rule 2.816(e). As noted, Father’s appeal of the February 9, 2015 ruling on his
application was dismissed on April 28, 2015, and remittitur issued on July 27, 2015.
       In No. B264977, Father seemingly appeals from another postjudgment motion for
an order modifying custody, visitation, child support, and for sanctions. His brief filed in
No. B264977 is virtually identical to that filed in No. B261766. It even states it is an
appeal from the January 21, 2015 order that is the subject of No. B261766.
       Father has not overcome the presumption that the judgment and orders from which
he appeals are correct and has not established any error by the trial court. Each of the
three appeals challenges the result of a contested proceeding at which testimony and
other evidence were received, yet Father has not provided a reporter’s transcript of any of
the proceedings, and no error is apparent on the face of the existing appellate record. As
a result, we must presume that the unreported trial testimony would demonstrate the
absence of error. We therefore reject Father’s sufficiency of evidence, abuse of
discretion, and failure to credit Father’s evidence contentions, which are the bulk of his
contentions in each of the three appeals.
       The record Father provided was inadequate because it is obviously incomplete and
fails to demonstrate any error. For example, in No. B264977, the motion giving rise to
the ruling from which Father appealed is not included in the clerk’s transcript. The
records in the other two appeals include numerous motions by Father without including
the opposition thereto or ruling thereon. Moreover, none of Father’s briefs ever cite the
clerk’s transcript. He has thereby both failed to demonstrate error and forfeited all of his
contentions. In addition, while Father’s briefs present his side of the story at length, he
failed to provide a fair summary of all the facts. His failure to do so constitutes a failure
to demonstrate error and results in forfeiture of all of his claims of error and a
presumption that the record contains evidence to sustain every finding of fact by the trial
court. Finally, Father’s brief in No. B264977 sets forth no argument with respect to the
June 10, 2015 order from which he appealed, and instead reiterates his arguments with




                                              11
respect to the January 21, 2015 order. We further note that our review of the record
provided reveals nothing to support any of Father’s claims.
      For all of these reasons, we reject all of Father’s appellate claims.
                                     DISPOSITION
      The judgment and the orders are affirmed.
      NOT TO BE PUBLISHED.


                                                 LUI, J.
We concur:


      CHANEY, Acting P. J.


      JOHNSON, J.




                                            12